Name: COMMISSION REGULATION (EC) No 287/96 of 14 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 37/20 fENl Official Journal of the European Communities 15. 2. 96 COMMISSION REGULATION (EC) No 287/96 of 14 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 15. 2. 96 EN Official Journal of the European Communities No L 37/21 ANNEX to the Commission Regulation of 14 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 59,6 0805 20 13, 0805 20 15, l 060 80,2 0805 20 17, 0805 20 19 052 56,6 064 204 68,8 59,6 f 400 45,7 066 41,7 464 223,6 068 62,3 600 82,9 204 72,2 624 66,5 208 44,0 662 46,8 212 97,0 999 84,4 624 169,7 0805 30 20 052 61,0 999 76,3 204 45,8 0707 00 10 052 118,4 388 67,5 400 74,5 053 203,4 512 54,8 060 61,0 520 66,5 066 53,8 524 100,8 068 75,1 528 87,1 204 144,3 600 76,3 624 178,7 624 94,2 999 119,2 l 999 72,8 0709 10 10 220 365,3 0808 10 51 , 0808 10 53, 0808 10 59 052 64,0 999 365,3 064 78,6 0709 90 73 052 139,0 388 39,2 l 204 77,5 400 79,3 I 412 54,2 404 57,6 624 241,6 508 68,4 999 128,1 512 51,2 0805 10 01 , 0805 10 05, 524 57,4 0805 10 09 052 39,0 528 48,0 204 39,4 624 86,5 208 68,2 728 107,3 800 78,0 212 44,0 804 21,0 220 48,0 999 64,3 388 40,5 0808 20 31 039 100,4 400 42,2 052 86,3 436 41,6 064 72,5 448 36,0 388 101,2 600 56,0 400 98,6 624 53,4 512 46,3 528 89,4 999 46,2 624 79,0 0805 20 1 1 052 75,7 728 115,4 204 76,9 800 55,8 624 79,3 804 1 12,9 l 999 77,3 999 87,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin '.